Barnes, C.
This case is before us on a motion for a rehearing, and it is contended that instruction No. 7, set forth in our published opinion herein, is not erroneous. A re-examination of that instruction, and of the reasons and authorities urged in support of the motion for a rehearing, fails to convince us that our opinion on that question is unsound. *565We believe, and still hold, that the instruction should not have been given, and that the giving of it was reversible error. Upon a further examination of the matter, however, we are convinced that the reasons for reversing the judgment of the lower court set forth in the concluding part of the opinion, should be modified. In the body of the opinion we made use of the following language: “It follows that the verdict must have been largely for injuries to the feelings of the defendant, such as his mental pain and anguish, and the public disgrace and humiliation, mentioned in his petition. An examination of the record shows us that there was no evidence introduced to sustain a verdict for damages on that account.” In Boldt v. Budwig, 19 Nebr., 739, which was a case of slander, the court said with reference to damages, “No witness could swear to the mental suffering of the female plaintiff. The jury must decide upon that from the defamatory words themselves, and the sex, age and condition of the plaintiff.” We think this is the correct rule, and requires us to make this modification. Ordinarily no direct proof can be had as to the injury to feelings, and mental pain and anguish. These matters must be determined from the circumstances of the case as disclosed by the evidence; but the jury can not act capriciously, and allow damages for imaginary injuries not warranted by the evidence. Oare should be taken not to allow the jury to be misled in that regard. With the modification set forth in this opinion, we are satisfied that the motion for a rehearing should be overruled, because in no view of the case can the seventh instruction be approved of.
For the reasons given herein, we recommend that the motion for a rehearing be overruled.
Oldham and Pound, CC., concur.
By the Court: We approve of the modification of our former opinion set forth in the above opinion of the commissioners, and with such modification, the motion for a rehearing herein is overruled.